Case 2:19-cv-00974-JS-GRB Document 17-1 Filed 07/26/19 Page 1 of 2 PageID #: 278




                            EXHIBIT A
Case 2:19-cv-00974-JS-GRB Document 17-1 Filed 07/26/19 Page 2 of 2 PageID #: 279




     The undersigned, Giuseppe Napoletano, declares:
                                 .                                                 ~

     Cento Certified San Marzano tomatoes are true to what the· label' claims
     it to be.

        - 1-The seeds used are San Marzano app-roved and certified
        - 2-The farmlands are located in the Sarnese - Nocerin°tArea
            3- The factory and production are loca!ed in the San;ie~e Nocerino
            Area (San Valentino Torio and ~ocera);
        - 4- Seeds, plants,:farmlands, and alrproduction steps are certified
            by a third party body;
        - 5-Cento has been positive influence of San Marzano Tomatoes
            awareness.
      , - · 6-The local• economy base of the San Marzano tomatoes has
          · benefited from Cento;s actions.
            7- Cento has been honorable and true to quality




     Current member, past board member, and ,charter member of the
     Consorzio di tutela del Pomodoro S. Marzano dell'Agro Sarnese
     Nocerino DOP

      ~✓"":" /1~,L Vi~Avµ. GJA!'if//','1Ou/JIAl'/Ctll
     ~ian~o 81~
               9
                                          5 , Mcol:i. ,; . 1i1i!l Cii~o/1 10,1
                                               Tcl/Ln L/LJ?:.!, 700-12::;
                                         Partita IVA Q,ZT/1~0092
          WITNESS                       Coct, fji;c. BNC GPR 80H04 Bq8fiC




                    SoJania s.r.1.- Via Buonaiuto, 29 .. 84087 Sarno (SA)~ Italy
                           Toi. +39 081 9371027-·Fax +39 081 9371889
                    Web:· http:f/www.solaniasrl.it - e-mail: info@solaniasrl.it
